Upon the record we are constrained to dismiss the appeal. The order remitting the proceeding to the State Rent Commission for further consideration is not appealable without the consent of the court making tho order (Civ. Prae. Act, § 1304). In view of the length of time this matter has been pending, the proceedings should be given prompt administrative and judicial action. Appeal unanimously dismissed, with $20 costs and disbursements to the petitioner-respondent. Concur — Peek, P. J., Breitel, Rabin, Valente and Bastow, JJ.